DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Regarding claim 1 and 12, Morii teaches an image forming apparatus operable to accept a login of a user by an input of medium information stored in a storage medium or an input via a user interface (mage forming apparatus searches user information of a user who logs in by selecting a user icon displayed on a display unit and a user who logs in using a card (storage medium) (abstract and paragraph 0036-0038).  (user information is stored on IC card (storage medium) paragraph 0051)), the apparatus comprising: 
at least one processor and at least one memory couple to each other and cooperating to act as (CPU 201 and RAM 202 paragraph 0039 and fig 2): 
a storage configured to store account information that includes user identification information of a registered user and can further include the medium information associated with the user (user information management unit 304 stores information about users who use the MFP 101 in the HDD 304  paragraph 0101)) ; 
a reader configured to read the medium information from the storage medium (card reader 219 paragraph 0051); 
a user interface configured to display a screen and accept an input (application screen management unit 301 displays applications provided by MFP 101 paragraph 0058, also see fig. 6-fig. 15, screen for accept an input); and 
a controller configured to accept a login by a user (fig. 6 is used for authentication, paragraph 66, which lead to user login discussed in paragraph 70), wherein the controller, in a case where, at the time of a login of a user (the process in fig. 6-12 which including a registration process of a user discussed in paragraph 89 used for allowing a user to register and login can all be considered as time of a login by a user) via the user interface, the medium information associated with a corresponding user is 
Regarding claim 7, Morii teaches wherein the controller, in a state in which a user is not logged in, displays, on the user interface, an icon of a user registered in the account information (801, 802, 803 fig. 8 are registered user, paragraph 76), and regarding a user of a selected icon (paragraph 76, button 801, 802 or 803 corresponding to a user icon is selected), as necessary, performs a user authentication and allows the user to log in (request a user authentication to a login processing unit 306, paragraph 76).
Regarding claim 8, Morii teaches wherein the controller, in a case where a password is registered in association with a user of the selected icon, accepts an input of the password via the user interface and performs a user authentication by a password (If password information about the user of the icon image selected on the user authentication screen 800 is registered in the HDD 204, the login screen management unit 303 displays the password input screen 900 to request an input of a password (paragraph 0078)).  
Regarding claim 9, Morii teaches wherein the controller, when, in a state in which the icon is displayed on the user interface, the medium information is inputted by the reader, logs in a user registered in the account information in association with the medium information (paragraph 77, after the display a user registration and editing screen 800, the login screen management unit 303 request a 
Regarding claim 13, Morii teaches a non-transitory computer readable medium operable to store a program (paragraph 0157), wherein the program, when executed by a computer, causes the computer to execute the following procedures: 
accepting a login of a user by an input of medium information stored in a storage medium or an input via a user interface (After the display of the user authentication screen 800, the login screen management unit 303 requests a card reader control unit 305 to start detection and acceptance of a card. This enables login by using an IC card (input of medium information stored in a storage medium (card)) carried by the user. (paragraphs 0077)): 
storing account information that includes user identification information of a registered user and can further include the medium information associated with the user (user information management unit 304 stores information about users who use the MFP 101 in the HDD 304 (paragraph 0101)): 
reading the medium information from the storage medium (card reader 219 paragraph 0051), 
registering (fig. 12, hold card to register over card reader and press OK button), in a case where, at the time of a login of a user (the process in fig. 6-12 which including a registration process of a user discussed in paragraph 89 used for allowing a user to register and login can all be considered as time of a login by a user) via the user interface, the medium information associated with a corresponding user has not been registered (paragraph 80, new user), the medium information in association with the corresponding user.  (login management screen 303 - password 1102 displays information about a password 1902 in the user table (FIG. 13). If the user requests a change of the password 1102, the login screen management unit 303 accepts a password change request.  A card ID 1103 displays information about a card ID 1903 in the user table (FIG. 13). If the user selects the card ID 1103, the login screen 
   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii US 20150324675  

Regarding claim 6, Morii teaches wherein the controller, in a case where the medium information is inputted by the reader, performs a user authentication by the medium information and does not perform a user authentication by a password (the login screen management unit 303 requests a card reader control unit 305 to start detection and acceptance of a card. This enables login by using an IC card (card) carried by the user (paragraph 0077).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii US 20150324675  in view of Yamada US 20070216934.
Regarding claim 10, Morii teaches wherein the controller, displays, in the case where medium information inputted by the reader is associated with a user, display on the user interface, an icon of a corresponding associated user (FIG. 6 corresponds to an example of the user authentication screen 800 intended for user authentication using icon selection and a card (paragraph 0066-0067 and fig 6)
Morii fails to teach the medium information inputted by the reader is associated with a plurality of users
Yamada teaches information inputted by the reader is associated with a plurality of users (group paragraph 79)
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Morii to displays, on the user interface, an icon of a corresponding associated user in a case the medium information is associate with the user as well as a plurality of users.  The reason of doing so would provide more versatile device management to allow only users belong to a certain group to use the printer of Morii.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii US 20150324675  in view of Kano et al US 20070206214.
Regarding claim 11, Morii teaches all of the limitations of claim 1.

Kano teaches the controller, when a print job is received from an external apparatus, registers, in the account information, user identification information of a user of the print job (paragraph 28, register the corelated image data and user identification information as a record in print job database).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Morii to teach wherein the controller, when a print job is received from an external apparatus, registers, in the account information, user identification information of a user of the print job.  
The reason of doing so would allow the system to carry out security print and on demand print (paragraph 0004, Kano).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673


March 23, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675